Board of Directors of Windsor Owners Corp. v Platt (2016 NY Slip Op 02750)





Board of Directors of Windsor Owners Corp. v Platt


2016 NY Slip Op 02750


Decided on April 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2016

Friedman, J.P., Sweeny, Saxe, Richter, Kahn, JJ.


799N 155985/14

[*1]Board of Directors of Windsor Owners Corp., Plaintiff-Respondent,
vElaine Platt, Defendant-Appellant.


Elaine Platt, appellant pro se.
Gallet Dreyer & Berkey, LLP, New York (Morrell I. Berkowitz of counsel), for respondent.

Order, Supreme Court, New York County (Peter H. Moulton, J.), entered December 18, 2015, which, to the extent appealed from, denied defendant's motion to renew that portion of a prior order, same court and Justice, entered on or about March 19, 2015, inter alia, granting plaintiff's motion for summary judgment seeking a permanent injunction prohibiting defendant from revealing privileged attorney-client communications with plaintiffs, deemed to be an appeal from an order denying reargument, and, so considered, the appeal from said order unanimously dismissed, without costs, as taken from a nonappealable order.
Plaintiff has not demonstrated that her motion to "renew" was based on any new facts not known to her at the time of the original motion, and as such, the appeal is deemed to be from a motion to reargue (CPLR 2221), the denial of which is not appealable (see Belok v New York City Dept. of Hous. Preserv. & Dev., 89 AD3d 579 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2016
CLERK